IN THE SUPREME COURT OF MISSISSIPPI
                                   NO. 97-KA-00471-SCT
LARRY BRIDGES
v.
STATE OF MISSISSIPPI

DATE OF JUDGMENT:                               03/31/97
TRIAL JUDGE:                                    HON. KEITH STARRETT
COURT FROM WHICH APPEALED:                      WALTHALL COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                         JOHN E. JACKSON
ATTORNEY FOR APPELLEE:                          OFFICE OF THE ATTORNEY GENERAL
                                                BY: JEFFREY KLINGFUSS
DISTRICT ATTORNEY:                              DUNN LAMPTON
NATURE OF THE CASE:                             CRIMINAL - FELONY
DISPOSITION:                                    AFFIRMED - 6/18/98
MOTION FOR REHEARING FILED:
MANDATE ISSUED:                                 7/9/98




     BEFORE SULLIVAN, P.J., ROBERTS AND WALLER, JJ.


     ROBERTS, JUSTICE, FOR THE COURT:


                                   STATEMENT OF THE CASE

¶1. Larry Bridges appeals from the Circuit Court of Wathall County where he was indicted for the
sale of cocaine, enhanced as a second offender, and for sale within fifteen hundred feet of a church, in
violation of Miss. Code Ann. §§ 41-29-139, 41-29-142, 41-29-147.

¶2. On May 10, 1996, Bridges was approached by a confidential informant who was fitted with a
body wire. He allegedly sold three rocks of cocaine to this informant. This transaction was captured
on audio-tape which was presented at his trial which took place on March 27, 1997. Judge Keith
Starrett presided at the jury trial where Bridges was found guilty of unlawful sale of cocaine. The trial
court sentenced Bridges to serve a term of twenty-three (23) years in the custody of the Mississippi
Department of Corrections, with the last five years to be served on post release supervision.
Additionally, Bridges was sentenced to pay a five thousand dollar ($5,000) fine, and costs of court.
After denial of post-trial motions, Bridges timely perfected his appeal raising the following issues:

     I. WHETHER TESTIMONY ELICITED FROM THE STATE'S WITNESSES RAISES
     REASONABLE DOUBT WARRANTING A REVERSAL OF CONVICTION?

     II. WHETHER THE TRIAL COURT ERRED IN DENYING BRIDGES'S REQUEST
     FOR A NEW TRIAL?

                                  DISCUSSION OF THE ISSUES


     I. WHETHER TESTIMONY ELICITED FROM THE STATE'S WITNESSES RAISES
     REASONABLE DOUBT WARRANTING A REVERSAL OF CONVICTION?

     II. WHETHER THE TRIAL COURT ERRED IN DENYING BRIDGES'S REQUEST
     FOR A NEW TRIAL?

¶3. We will address both of these assignments of error with one analysis as the same facts are
applicable to both issues.

                                      1. Weight of the Evidence

¶4. Bridges argues that the verdict of the jury was against the overwhelming weight of the evidence.
He states that there was no credible evidence which would tend to show that he sold cocaine to the
confidential informant, Barbara Virgil, and that the jury's verdict was for that reason against the
overwhelming weight of the evidence.

¶5. "To determine whether a jury verdict is against the overwhelming weight of the evidence, [this
Court] view[s] all of the evidence in the light consistent with the verdict and give[s] the State all
favorable inferences which may be drawn from the evidence." Strong v. State, 600 So.2d 199, 204
(Miss. 1992) (citing Corley v. State, 584 So.2d 769, 773 (Miss. 1991)). This Court will reverse only
when it is convinced that the trial court has abused its discretion in failing to grant a new trial.
Strong, 600 So.2d at 204.

                                    2. Sufficiency of the Evidence

¶6. Bridges also contends that the trial court erred in ruling that the evidence was legally sufficient to
support a conviction for the sale of cocaine and that he is entitled, as a matter of law, to reversal and
discharge. He argues that the State failed to prove by way of its witnesses and evidence that he had
sold cocaine to Virgil, the confidential informant. "When reviewing the sufficiency of the evidence,
this Court looks at the lower court's ruling `on the last occasion when the sufficiency of the evidence
was challenged.'" Ballenger v. State, 667 So.2d 1242, 1252 (Miss. 1995) (quoting Green v. State,
631 So.2d 167, 174 (Miss. 1994)). The last occasion upon which Bridges challenged the sufficiency
of the evidence was in his Motion for a New Trial. Therefore, this Court is to consider all of the
evidence presented throughout the course of the trial. "All evidence and inferences derived therefrom,
tending to support the verdict, must be accepted as true, while all evidence favoring the defendant
must be disregarded." Ballenger, 667 So.2d at 1252. See also Rhodes v. State, 676 So.2d 275, 281
(Miss. 1996); Hart v. State, 637 So.2d 1329, 1340 (Miss. 1994); Clemons v. State, 460 So.2d 835
(Miss. 1984). "Matters regarding the weight and credibility to be accorded the evidence are to be
resolved by the jury." Wetz v. State, 503 So.2d 803, 808 (Miss. 1987). Therefore, this Court will not
disturb a jury's finding unless it is found that no reasonable and fairminded hypothetical juror could
find beyond a reasonable doubt that the defendant was guilty. Ballenger, 667 So.2d 1252-53.

                                              3. Analysis

¶7. Bridges was charged with a violation of Miss. Code Ann. § 41-29-139(a)(1) (1993)which states
that it is unlawful for any person knowingly or intentionally:


     (1) To sell, barter, transfer, manufacture, distribute, dispense or possess with intent to sell,
     barter, transfer, manufacture, distribute or dispense, a controlled substance . . . .

His violation was enhanced as a second offender according to Miss. Code Ann. § 41-29-147 (1993)
and for sale of cocaine within fifteen hundred feet of a church according to Miss. Code Ann. § 41-29-
142 (1993).

¶8. Bridges now argues that there were significant discrepancies when comparing Agent Norman
Golman's and Barbara Virgil's testimony regarding the thoroughness of the search of her person
during the buy of cocaine and the number of rocks of cocaine that she purchased from Bridges. He
also states that Virgil was not a reliable witness as she was a drug user and had testified in the
indictment of another alleged to have sold drugs and she was shown to have lied. Furthermore,
Bridges points out that Virgil has a prior felony forgery conviction.

¶9. Bridges asserts that Virgil's testimony was not reliable and, thus, the State failed to prove each
element of its case beyond a reasonable doubt. He further asserts that the jury failed to consider this
fact in its deliberation leaving its verdict contrary to the overwhelming weight of the evidence.

¶10. It appears from the record that the State presented each element of the crime. Officer Golman
testified as to the scenario and the use of the confidential informant. He testified as to the procedures
followed, establishing venue and the chain of custody of the cocaine sold on the night in question.
Golman testified about the making of the audio tape of the transaction and identified the voice on the
tape as that of Bridges. The audio tape was played for the jury by both the State and defense counsel.

¶11. Upon listening to the audio tape, one can hear the confidential informant making comments into
the microphone concerning identification information and license plate information while she is
purchasing drugs. After the transaction, there is no break between the time she buys the crack
cocaine and transfer of the controlled substance to the supervising officer, Golman. She drives
directly from the scene to Officer Golman and turns the controlled substances immediately over to
him.

¶12. The State also called a scientist from the crime lab who was qualified and accepted as an expert
in his field. This expert testified that the substance presented for analysis was, in fact, cocaine.

¶13. Barbara Virgil, the confidential informant, also testified for the State. She completed the
presentation of the State's evidence in chief by identifying Bridges in the courtroom and giving a
descriptive narrative of the transaction. This testimony appears to corroborate the taped evidence that
the jury already had an opportunity to hear.

¶14. Bridges testified that he did not see Virgil on the night in question and did not sell her any
cocaine. If fact, he testified that he did not remember where he was on the night of the alleged
transaction.

¶15. The jury was able to hear the testimony of Officer Golman, Barbara Virgil, and the defendant,
Bridges. It is for the jury to listen to all testimony and determine who is a credible witness and
whether the evidence supports the crime charged.

     Jurors are permitted, indeed have the duty, to resolve the conflicts in the testimony they hear.
     They may believe or disbelieve, accept or reject the utterances of any witness. No formula
     dictates the manner in which jurors resolve conflicting testimony into finding of fact sufficient to
     support their verdict. That resolution results from the jurors hearing and observing the
     witnesses as they testify, augumented [sic] by the composite reasoning of twelve individuals
     sworn to return a true verdict. A reviewing court cannot and need not determine with
     exactitude which witness or what testimony the jury believed or disbelieved in arriving at its
     verdict. It is enough that the conflicting evidence presented a factual dispute for jury resolution.

Groseclose v. State, 440 So.2d 297, 300-1 (Miss. 1983) (quoting Gandy v. State, 373 So.2d 1042
(Miss. 1979)). Thus, it is not this Court's function to determine whose testimony to believe and as
such we should not disturb a jury's finding on conflicting testimony where there is substantial
evidence to support the jury's verdict. Allman v. State, 571 So.2d 244, 253 (Miss. 1990).

¶16. In the case sub judice, the jury obviously had the opportunity to compare Bridges' voice with the
voice on the tape. This comparison, coupled with the testimony of Officer Golman and confidential
informant, Barbara Virgil, was ample additional credible testimony to prove guilt. Lindsey v. State,
279 So.2d 913 (Miss. 1973); Gray v. State, 549 So.2d 1316 (Miss. 1989) (voice identification is
competent identification of an accused). Accordingly, there was legally sufficient credible evidence to
support each and every element of the crime for which Bridges was charged. Thus, the trial court was
correct in overruling Bridges' motion for a directed verdict. Furthermore, when viewing all evidence
in the light consistent with the verdict and giving the State all favorable inferences which may be
drawn from the evidence, this Court finds that the verdict was not against the overwhelming weight
of the evidence. The trial court did not err in failing to grant Bridges' Motion for a JNOV or in the
alternative, a New Trial. These two issues are without merit.

                                           CONCLUSION

¶17. Bridges asserts two issues. His first issue asserts that the evidence was not legally sufficient to
support all the elements required to find him guilty of the charges brought against him. His second
was that the jury's verdict was against the overwhelming weight of the evidence. However, there was
ample evidence to support the elements of the crime charged and the verdict of the jury. There was
no abuse of discretion made on the part of the trial court. Therefore, Bridges first and second
assignment of error are without merit.

¶18. CONVICTION OF UNLAWFUL SALE OF COCAINE AND SENTENCE OF
TWENTY-THREE (23) YEARS IN THE CUSTODY OF THE MISSISSIPPI DEPARTMENT
OF CORRECTIONS WITH THE LAST FIVE (5) YEARS TO BE SERVED ON POST
RELEASE SUPERVISION AND PAYMENT OF A FINE OF $5,000.00 AND ALL COURT
COSTS AFFIRMED.
PRATHER, C.J., SULLIVAN AND PITTMAN, P.JJ., BANKS, McRAE, SMITH, MILLS
AND WALLER, JJ., CONCUR.